DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  In regard to claim 1, line 16, the period “ . ” after “fetus” should be set forth a comma “ , “ .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 20, 23, 25, and 28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims that depend directly or indirectly from claim 1 is/are also rejected due to said dependency.
In regard to claim 1, the claim recites “…communicate the reflected electronic signal to a processor; and a processor in communication with the detector”. It is unclear the processor”. Clarification is requested by amendments.
In regard to claim 2, the claim recites “the light source configured to project light into the abdomen of a pregnant mammal toward a fetus contained therein”. It is unclear whether a pregnant mammal and a fetus refer to the same pregnant mammal and the fetus or different ones. If they are the same, it is suggested that “the light source configured to project light into the abdomen of the pregnant mammal toward the fetus contained therein”. Clarification is requested by amendments.
In regard to claim 13, “the heartbeat signal” lacks of sufficient antecedent basis.
In regard to claims 14 and 23, the claims recite “synchronizing the reflected electronic signal and the pregnant mammal's heartbeat signal prior to determining the portion of the reflected electronic signal that corresponds with the heartbeat signal for the pregnant mammal”. First of all, the underlined limitations lack of sufficient antecedent bases. Secondly, there is no associated function/ step of “determining the portion of the reflected electronic signal that corresponds with the heartbeat signal for the pregnant mammal” recited in claims 1 and 15 which they depend from. Claims 1 and 15 do not recite receive “pregnant mammal's heartbeat signal” or “a heartbeat signal for the pregnant mammal”. The relationships between “pregnant mammal's heartbeat signal”/ “a heartbeat signal for the pregnant mammal” and the “synchronizing” function/ step are not clearly recited in the claims. Clarification is requested by amendments.
In regard to claim 20, “the subtracting” lacks of sufficient antecedent basis.
In regard to claim 25, “the subtracting” lacks of sufficient antecedent basis.
the portion of the reflected electronic signal that corresponds with the heartbeat signal for the pregnant mammal”. The underlined limitation lacks of sufficient antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 8, 11-16, 20 and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (USPGPUB 2011/0218413 – applicant cited). In regard to claims 1, 15 and 24, Wang discloses a system, a method and a computer (Figs. 1-6, 8-10 and 12 and associated descriptions) comprising: a detector adapted to detect light reflected from an abdomen of a pregnant mammal and a fetus contained therein (elements 44, 44A and/or 44B in sensor 40, Figs. 1-3 and associated descriptions; [0012]; [0054]; [0056]), the reflected light corresponding to incident light projected into the pregnant mammal's abdomen and the fetus by a light source (elements 42, 42A and/or 42B in sensor 40, Figs. 1-3 and associated descriptions), the detector being further adapted to convert the detected light into a reflected electronic signal and communicate the reflected electronic signal to a processor (elements 118, 120, 122, and/or 124 and electronic signals 200, 220, 202, and/or 222; a signal  by the received heartbeat signal for the fetus (Fig. 12 and associated descriptions), (ii) analyze the isolated portion of the reflected electronic signal to determine a hemoglobin oxygen saturation level of the fetus (Figs. 4 and 12 and associated descriptions); and (iii) facilitate provision of an indication of the hemoglobin oxygen saturation level of the fetus to a display device ([0062]). In regard to claim 24, Wang further discloses receive a heartbeat signal for a pregnant mammal from a monitor communicatively coupled to the processor (element 70, Fig. 1 and associated descriptions; element 18A, Fig. 2 and associated descriptions; signal 290, Fig. 4 and associated descriptions).

In regard to claim 4, Wang discloses an additional light source configured to project light into the abdomen of the pregnant mammal toward the fetus contained therein (42A or 42B in sensor 40, Figs. 1-3 and associated descriptions).
In regard to claim 5, Wang discloses the light source emits a light of a wavelength within a range at least one of between 700nm and 740nm and between 800 and 900nm ([0032-0033]; [0036]; [0113]).
In regard to claim 6, Wang discloses an additional detector (element 44A or 44B in sensor 40, Figs. 1-3 and associated descriptions) configured to (i) detect light reflected from the pregnant mammal's abdomen (Figs. 1-3 and associated descriptions), (ii) convert the detected light into an additional reflected electronic signal (elements 118, 120, 122, and/or 124 and electronic signals 200, 220, 202, and/or 222, Figs. 1-3 and associated descriptions), and (iii) communicate the additional reflected electronic signal to the processor (Figs. 1-3 and associated descriptions).
In regard to claim 8, Wang discloses an ultrasonic detector (Doppler ultrasound element 12 and 80, Figs. 1-3 and associated descriptions; [0059-0060]; [0068]) configured to detect ultrasonic emissions of the pregnant mammal's abdomen and fetus and to communicate a signal corresponding to the detected ultrasonic emissions to the processor (Figs. 1-3 and associated descriptions).
In regard to claim 11, Wang discloses a transceiver communicatively coupled to at least one of the detector and the processor, the transceiver being configured to 
In regard to claim 12, Wang discloses a receiver communicatively coupled to the detector, a source of the pregnant mammal's heartbeat signal, and the processor, the receiver being configured to receive the heartbeat signal for the pregnant mammal from the source of the pregnant mammal's heartbeat signal and the reflected electronic signal from the detector and to communicate the received heartbeat signal for the pregnant mammal and reflected electronic signal to the processor ([0057]).
In regard to claim 13, Wang discloses receives an indication of the hemoglobin oxygen saturation level of the pregnant mammal (pulse oximetry signals from sensor 16, Figs. 1-2 and associated descriptions; [0056]), the processor being further configured to analyze the indication of the oxygen saturation level to determine the heartbeat signal for the pregnant mammal (Figs. 5-6 and 8-9 and associated descriptions; [0062]).
 In regard to claims 14, 23 and 28, Wang discloses synchronizing the reflected electronic signal and the pregnant mammal's heartbeat signal prior to determining the portion of the electronic received signal that corresponds with the heartbeat signal for the pregnant mammal (blocks 412-422, Fig. 5 and associated descriptions).
In regard to claims 20 and 25, Wang discloses receiving, by the processor, an indication of a hemoglobin oxygen saturation level of the pregnant mammal (elements 240 and 260 from sensor 16, Figs. 1-3 and associated descriptions); and determining, by the processor, how the pregnant mammal's hemoglobin interacts with the reflected electronic signal (numbers/ peaks and valleys, Figs. 5, 5A, 6, and 8-9 and associated the subtracting is responsive to the determination of how the pregnant mammal's hemoglobin interacts with the reflected electronic signal (elements 240, 260, 240A and 260A, Figs. 5, 5A, 6, and 8-9 and associated descriptions). It is noted that the claims are rejected as best understood (see the 35 USC 112 rejections above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claims 1-2, 4-6, 8, 11-16, 20 and 24-25 above, and further in view of Buice et al. (USPGPUB 2010/0081901 – applicant cited). In regard to claims 3 and 17, Wang discloses all the claimed limitation except an adjustment mechanism coupled to the light source and configured to adjust at least one of (i) a frequency of light emitted by the light source, (ii) an incident angle of the light emitted by the light source, and (iii) a focus of a beam of the light.
Buice teaches an adjustment mechanism coupled to the light source (element 70, Figs. 1 and 4-6 and associated descriptions; [0021]) and configured to adjust at least one of (i) a frequency of light emitted by the light source, (ii) an incident angle of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method (Wang) to incorporate the microelectromechanical element(s) and associated calibration functions/steps as taught by Buice, since both devices/methods are pulse oximetry devices/methods and one ordinary would have recognized that the calibration/ quality metrics facilitates to determine the best adapted configuration of the adaptive emitter 16, adaptive detector, 18, or a combination of both with improved signal to noise ratios of detected signals (see at least [0022] of Buice). The rationale would have been to adjust the incident angle(s) of the light emitted by the light source in order to obtain better SNR in the detected optical signals.
In regard to claims 18-19, Wang as modified by Buice discloses determining whether the reflected electronic signal is of sufficient strength; and adjusting the light source responsively to a determination that the reflected electronic signal is not of sufficient strength; and determining whether the reflected electronic signal is of sufficient strength; and adjusting the detector responsively to a determination that the reflected electronic signal is not of sufficient strength (quality metrics, best quality and iterative improvements of the best quality configuration, [0022]; Figs. 5-6 and associated descriptions of Buice).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claims 1-2, 4-6, 8, 11-16, 20 and 24-25 above, and further in view of .
Shklarski teaches a wearable device (element 105, [0029]) comprises a temperature probe configured to measure a temperature of the tissue site ([0029]; [0059]) and communicate the temperature measurement to a processor (element 502, Fig. 5 and associated descriptions; [0054]; main controller, abstract), the processor being further configured to provide an indication of the measured temperature to the display device ([0029]; [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system (Wang) to incorporate the temperature sensor and associated processing/displaying functions as taught by Shklarski and integrate them into the monitoring system, since both devices are wearable devices for measuring oxygen saturation and ECG signals and one ordinary would have recognized that incorporation of additional sensor(s) into the wearable/belt device can obtain more information from the monitoring/ measuring tissue site. The rationale would have been to obtain skin temperature/ additional information of the tissue site. 

Claims 9, 21-22 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claims 1-2, 4-6, 8, 11-16, 20 and 24-25 above, and further in view of Balberg et al. (USPN 7,515,948 – applicant cited). In regard to claims 9, 21 and 26, Wang discloses all the claimed limitations except an ultrasonic detector adapted to detect ultrasonic emissions of the pregnant mammal's abdomen and fetus caused by transient thermoelastic expansion resultant from an interaction of the pregnant mammal's abdomen and the fetus' tissue to light emitted from the light source and communicate a signal corresponding to the detected ultrasonic emissions to the processor.
Balberg teaches a photoacoustic apparatus comprising an ultrasonic detector (elements 212, 312, Figs. 1-5 and 7-8 and associated descriptions) adapted to detect ultrasonic emissions of the pregnant mammal's abdomen and fetus caused by transient thermoelastic expansion resultant from an interaction of the pregnant mammal's abdomen and the fetus' tissue to light emitted from a light source (a photoacoustic apparatus with an illumination unit 260, Figs. 1-5 and 7-8 and associated descriptions) and communicate a signal corresponding to the detected ultrasonic emissions to the processor (element 261, Figs. 1-2, 5, and 8 and associated descriptions) for determining pulse rate and oxygen saturation of the fetus (abstract; Fig. 5 and associated descriptions; Col 4 lines 6-50; Col 11 line 36 – Col 12 line 65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system, method and the computer (Wang) to incorporate the ultrasonic detector and associated optical and acoustic 
In regard to claims 22 and 27, Wang as modified by Balberg discloses processing, by the processor, the reflected electronic signal (photoacoustic signals, Figs. 5-6 and associated descriptions of Balberg) to determine a muscular state of the pregnant mammal's uterus (Col 12 line 64 - Col 13 line 24) but does not specifically disclose facilitating, by the processor, provision of an indication of the muscular state of the pregnant mammal's uterus to the display device. However, Wang as modified by Balberg discloses the uterine muscle contractions and the strength of contractions can be monitored (Col 12 line 64 - Col 13 line 24 of Balberg) and one ordinary would have recognized that uterine muscle contractions are essential information during labor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and the computer to provide an indication of the muscular state/ uterine muscle contraction of the pregnant mammal's uterus to the display device in order to better provide muscle contraction status to the caregiver during labor. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claims 1-2, 4-6, 8, 11-16, 20 and 24-25 above, and further in view of Tayebi et al. (USPN 5,807,271 – applicant cited). In regard to claim 10, Wang discloses all the .
Tayebi teaches a uterine contraction measurement device (abstract; element 28, Figs. 1-3 and associated descriptions) configured to measure changes in a muscular state of the pregnant mammal's uterus and to communicate the measured changes to the processor (element 28, Figs. 1-3 and associated descriptions), the processor being further configured to provide an indication of the measured changes to the display device (display at monitoring station 24, Figs. 1-3 and associated descriptions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system (Wang) to incorporate the uterine contraction measurement device as taught by Tayebi, since both system measure maternal and fetal information and one ordinary would have recognized that uterine contraction is an important information during labor. The rationale would have been to obtain more information of the pregnant mammal.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 11 of U.S. Patent No. 9,757,058. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 and 11 of ‘058 anticipate claims 1 and 15 of present application.
Claims 1 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of U.S. Patent No. 9,968,286. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 16 of ‘286 anticipate claims 1 and 15 of present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507.  The examiner can normally be reached on M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHU CHUAN LIU/Primary Examiner, Art Unit 3791